COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                  MEMORANDUM ORDER

Appellate case name:        In the Interest of M.A.B. IV v. Department of Family and
                            Protective Services

Appellate case number:      01-15-00388-CV

Trial court case number:    2014-00044J

Trial court:                314th District Court of Harris County


       On July 14, 2015, appellant filed a motion to supplement the clerk’s record with
additional items. We granted appellant’s motion to supplement in our order dated July
17, 2015. On the same day, the district clerk filed a supplemental clerk’s record. On July
20, 2015, appellant filed a First Amended Motion for Extension of Time to File
Appellant’s Brief and to Secure Full Record asserting that the supplemental clerk’s
record filed July 17, 2015 contains only three documents when he had requested
additional items.


       On July 20, 2015, appellant also filed a Motion to Supplement Reporter’s Record
with the Exhibits from Hearing Following Abatement. Appellant indicates to this Court
that exhibits that were admitted into evidence or tendered in an offer of proof during the
abatement hearing on June 30, 2015 are not in the reporter’s record of the hearing and
that the court reporter cannot locate the exhibits. Appellant requests specific exhibits be
included in a supplemental reporter’s record.


       We GRANT appellant’s Motion to Secure Full Record and his Motion to
Supplement Reporter’s Record with the Exhibits from Hearing Following Abatement and
abate the appeal. To expedite decision and for good cause, we suspend the operation of
Texas Rule of Appellate Procedure 10.3(a)’s 10-day waiting period and order the
following procedure. See TEX. R. APP. P. 2, 10.3(a).
       The appeal is abated for 20 days and the case is remanded to the trial court for a
hearing to be held within 15 days of the date of this order to develop a record concerning
the missing exhibits.


       Accordingly, we direct the trial court to:

       1)     Determine whether the exhibits from the June 30, 2015 hearing are lost or
              destroyed;

       2)     If any of those exhibits are lost or destroyed, determine whether the lost or
              destroyed exhibits are necessary to the appeal’s resolution;

       3)     If any of the exhibits are lost or destroyed, determine whether the parties
              can replace the lost or destroyed exhibits by agreement;

       4)     If any of the exhibits are lost or destroyed and cannot be replaced by
              agreement of the parties, determine whether those exhibits can be replaced
              with copies determined by the trial court to accurately duplicate with
              reasonable certainty the exhibits from the June 30, 2015 hearing;

       5)     Make any other findings and recommendations the trial court deems
              appropriate; and

       6)     Issue written findings of fact, conclusions of law, and recommendations as
              to these issues, separate and apart from any docket sheet notations.

See TEX. R. APP. P. 34.6(f).

       If any of the exhibits are able to be located or have been lost or destroyed but can
be replaced by agreement of the parties or by the trial court, the court reporter shall file a
supplemental exhibit volume to the reporter’s record containing the located or replaced
exhibits within 20 days from the date of this order.

      We further order the district clerk to comply with our previous July 17, 2015
Order to supplement the appellate record with the relevant items requested by appellant
and submitted to the district clerk on July 13, 2015 within 20 days from the date of this
order. See TEX. R. APP. P. 34.5(c).

       This abatement does not affect the obligation of this Court to bring this case to
final disposition within 180 days of the date the notice of appeal was filed. See TEX. R.
JUD. ADMIN. 6.2(a). Therefore, NO EXTENSIONS OF TIME will be considered for


                                              2
the deadlines for filing of the supplemental clerk’s record and reporter’s record, nor for
the filing of the briefs by the parties.

        The district clerk is directed to file a supplemental clerk’s record of the second
abatement hearing containing the trial court’s findings, recommendations, and orders
with this Court within 20 days of the date of this order. The court reporter is directed
to file the reporter’s record of the second abatement hearing within 20 days of the date
of this order.


       This appeal will be reinstated and placed on our active docket 20 days from the
date of this order, with no further action from this Court. Appellant’s brief shall be due
20 days thereafter. Appellee shall file its brief within 20 days after appellant’s brief is
filed. Appellant’s First Amended Motion for Extension of Time to File Appellant’s Brief
is denied as moot.


       It is so ORDERED.




Judge’s signature:_/s/ Rebeca Huddle
                 Acting individually      Acting for the Court

Date: July 22, 2015




                                            3